DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pursuant to the amendment dated 12/23/20221, claims 4-6, 11, 12, 19, and 20 have been cancelled and new claims 21-26 have been added and belong with the invention of group I.  
Claims 1-3, 7-10, 13-18, and 21-26 are pending and under current examination.
All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 13-18, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 21 recites "...a weight ratio...". This language renders the claim indefinite because it suggests that there could be greater than one weight ratio of mirabegron to suspending agent, raising the question of whether the entire amount of the weight ratio" would obviate the rejection. This will not raise concerns over antecedent basis because there is inherently a ratio of each component of the composition to the other components.  

Claim 8 recites “wherein the composition further comprises” a list of substances that fall within the scope of the substances required by claim 1.  This amendment to the claim was intended to overcome a rejection of claim 8 as improperly dependent; however, the amendment to claim 1 to require the presence of each category of substance recited in claim 8 would have obviated the rejection of claim 8 under 35 USC 112(d).  The phrase “further comprising” renders claim 8 indefinite because the transitional phrase “further comprising” indicates that the claimed invention requires substances not listed in the claim from which claim 8 depends; however, no new substances are recited in claim 8 raising the question as to what further ingredients are claimed.  Amending the claim to delete the word “further” from the transitional phrase would obviate the rejection.  

Claim 22 recites "...a weight ratio..." in lines 21-22. This language renders the claim indefinite because it suggests that there could be greater than one weight ratio of mirabegron to suspending agent, raising the question of whether the entire amount of each substance is included in calculating the ratio. Amending the claim to recite "the weight ratio" would obviate the rejection. This will not raise concerns over antecedent 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Specifically, both claims 9 and 10 fail to include all the limitations of the claim upon which they depend.  Claims 9 and 10 both employ the transitional phrase “consisting of” and require mirabegron, a specific buffer, a specific suspending agent, and a specific wetting agent, a specific parenteral solvent and nothing else; however, claim 1, from which claims 9 and 10 depend, requires a tonicity adjusting agent, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3, 7,  15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kasashima et al. (US 2015/0031734; publication date: 01/29/2015) in view of Dave et al. (US 2013/0058930; publication date: 03/07/2013) and further in view of Lewbart et al. (US 2009/0143349; publication date: 06/04/2009), and Suzuki et al. (US 8,772,315; issue date: 07/08/2014) as evidenced by Krupin et al. (US 4,853,375; issue date: 08/01/1989).

Kasashima discloses a modified release pharmaceutical composition containing mirabegron (abstract) that may be formulated for parenteral administration, e.g. intravenously (0110).  One having ordinary skill in the art would recognize that any composition for parenteral and specifically intravenous administration must be sterile.  Figure 1, drawing sheet 1 indicates that the composition may be formulated for extended release and claim 7 limits the composition to one whose dissolution rate of mirabegron after 1.5 h is 70% or less, therefore the examiner considers Kasashima to contemplate long-acting compositions in general.  The composition may contain suspending agents and buffers (i.e. pH adjusting agents; 0089).  The composition may contain wetting agents such as polysorbate 80 (i.e. a non-ionic surfactant; 0105).  The buffer may be a citric acid buffer, a phosphoric acid buffer, etc. (0098).  With regard to 
Kasashima does not disclose the pH of a composition formulated for parenteral administration.  
Dave, in the analogous art of compositions for injection (title, abstract) discloses that it is important to have the pH of a composition close to physiological pH (7.4) to prevent stinging, burning, pain, irritation, or tissue damage (0115).  
It would have been prima facie obvious for one having ordinary skill in the art to use the pH adjusting agents disclosed by Kasashima to formulate the embodiment of the invention intended for parenteral administration to have physiological pH of the site in which it was injected (e.g. 7.4 as disclosed by Dave).  The artisan of ordinary skill would have been motivated to do so in order to avoid discomfort and tissue damage at the injection site.  One would have had reasonable expectation of success because Kasashima discloses the composition can contain pH adjusting agents therefore it would merely be a matter of adding the correct amount to arrive at the desired pH. 
With regard to claim 1, the composition may contain suspending agent such as gums or gelatin (0104); however, Kasashima does not disclose the suspending agents recited in the instant claims.
Lewbart discloses that gums and gelatin as well as sodium carboxymethylcellulose (CMC) were known to act as suspending agents for parenteral pharmaceutics (0042).  
It would have been prima facie obvious to use sodium CMC in place of the gum suspending agents or gelatin disclosed by Kasashima because both of these 
Kasashima does not disclose including tonicity adjusting agents per se, and does not disclose the target osmolality of the composition.
Suzuki discloses that normal saline is a suitable vehicle for parenteral delivery of mirabegron (abstract and col 2 disclose that the disclosure is directed to mirabegron formulations and col 9, lines 23-30 list suitable preparations for parenteral delivery).  
It would have been prima facie obvious to use normal saline as the delivery vehicle in embodiments of Kasashima’s invention for parenteral delivery because one having ordinary skill in the art would have recognized that this would be a suitable vehicle for parenteral delivery of mirabegron.  See MPEP 2144.07, as noted above.  
Normal saline has an osmolality of from 295-305 mOsmols/liter (i.e. mOsmol/kg converting the unit from per volume to per mass using a density of 1 kg/L of aqueous vehicle; see Krupin: col 3, lines 19-20).  Normal saline has a sodium chloride content of 0.9% (i.e. an amount of tonicity adjusting agent falling within the range required by the instant claims).  
With regard to the amount of each agent required by the instant claims, the examiner considers it a matter of routine for one having ordinary skill in the art to determine the optimal amount of mirabegron to achieve the desired pharmacological effect, the optimal amount of suspending agent to achieve sufficient suspension of the particles, the optimal amount of pH adjusting agent to achieve a desired pH (e.g. physiologic pH as discussed above), and the optimal amount of wetting agent to achieve a wetting effect etc.  Kasashima discloses throughout the document that the 
With regard to instant claims 3, 15, and 21, Kasashima discloses that the composition may contain preservatives such as benzyl alcohol (0089). The examiner considers it a matter of routine testing for one having ordinary skill to arrive at an amount of preservative to provide the desired antimicrobial effect; see MPEP 2144.05, as noted above.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kasashima et al. (US 2015/0031734; publication date: 01/29/2015), Dave et al. (US 2013/0058930; publication date: 03/07/2013), Lewbart et al. (US 2009/0143349; publication date: 06/04/2009), and Suzuki et al. (US 8,772,315; issue date: 07/08/2014) as evidenced by Krupin et al. (US 4,853,375; issue date: 08/01/1989) as applied to claims 1, 3, 7, 15, and 21 above, and further in view of Staver et al. (EP 3360866; publication date: 08/15/2018). 


Staver discloses an ester prodrug of mirabegron (page 5): 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R3 is an optionally substituted, saturated or unsaturated alkyl.  This embraces the specific alkyl groups recited in instant claim 2.  
Staver’s prodrug is designed with the intention of improving mirabegron’s oral bioavailability; however, one having ordinary skill in the art would have predicted that administering a mirabegron prodrug as described by Staver would also provide the therapeutic benefit as esterases in the body would cleave the ester moiety R3 from the mirabegron core structure whether the agent was delivered orally or parenterally.  Therefore, instant claim 2 is considered prima facie obvious because one having ordinary skill in the art would have recognized Staver’s mirabegron esters of formula (II) as providing pharmacologic benefit to a patient suffering from overactive bladder when formulated as a composition suitable for parenteral administration.  See MPEP 2144.07: The selection of a known material based on its suitability for its intended use supported prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasashima et al. (US 2015/0031734; publication date: 01/29/2015), Dave et al. (US 2013/0058930; publication date: 03/07/2013), Lewbart et al. (US 2009/0143349; publication date: 06/04/2009), and Suzuki et al. (US 8,772,315; issue date: 07/08/2014) as evidenced by Krupin et al. (US 4,853,375; issue date: 08/01/1989)  as applied to claims 1, 3, 7, 15, and 21 above, and further in view of Liau (US 2002/0001586; publication date: 01/03/2002), McShea et al. (US 2006/0015264; publication date: 01/19/2006), and Kraft et al. (WO 2018/063963; publication date: 04/05/2018), and Michaelson (US 2003/0148404; publication date: 08/07/2003).

The relevant disclosures of Kasashima, Dave, Lewbart, Suzuki and Krupin are set forth above.  
As noted above, Kasashima discloses that the composition may include buffers including phosphoric acid buffer (0098), a suspending agent (0089), a wetting agent, specifically, polysorbate 80 (0105), and be formulated for parenteral delivery.
Suzuki discloses that normal saline is a suitable vehicle for compositions intended for parenteral delivery and Lewbart renders obvious using sodium carboxymethyl cellulose as a suspending agent.  
Thus, in view of Kasashima, Dave, Lewbart, Suzuki and Krupin it would have been prima facie obvious to formulate mirabegron for parenteral delivery in a composition containing polysorbate 80 as a wetting agent, containing a sodium carboxymethyl cellulose suspending agent, and using physiologic saline (i.e. normal saline) buffered with a phosphate buffer to physiologic pH, as detailed above.  

Liau discloses that phosphate buffered saline is a suitable vehicle for parenteral administration drugs (0032) and McShea teaches that water for injection is a suitable vehicle for parenteral delivery (0121).  Kraft discloses that phosphate buffered saline has a physiologic concentration of sodium chloride and potassium chloride and provides a physiological pH of about 7.4 by buffering with a phosphate buffer, specifically potassium phosphate monobasic and sodium phosphate dibasic (0074).  Michaelson discloses that sodium phosphate monobasic may be used to achieve the target pH in a PBS solution (0169).  
It would have been prima facie obvious to use PBS as the vehicle for Kasashima’s mirabegron composition for parenteral delivery.  The skilled artisan would have been motivated to do so in order to provide a composition that possess physiologic tonicity and pH to avoid discomfort and tissue damage (see Dave as detailed in the rejection supra).  The skilled artisan would have had a reasonable expectation of success because PBS was known to be suitable/routinely used for parenteral delivery at the filing date of the instant invention.  
It would have been prima facie obvious to use sodium phosphate monobasic and sodium phosphate dibasic, rather than the potassium phosphate monobasic disclosed by Kraft, to achieve the target physiologic pH for parenteral delivery because one having ordinary skill in the art would have recognized these substances as suitable phosphate buffers for this purpose (see MPEP 2144.07).  
prima facie obvious to use water for injection for the solvent to form the PBS.  The skilled artisan would have been motivated to do so because water for injection would be safe for parenteral delivery into the body and would have had reasonable expectation of success because PBS is an aqueous solution so any water could be used as the solvent.   
With regard to the amount of each agent required by instant claims 8 and 9, the examiner considers it a matter of routine for one having ordinary skill in the art to determine the optimal amount of mirabegron to achieve the desired pharmacological effect, the optimal amount of suspending agent to achieve sufficient suspension of the particles, the optimal amount of pH adjusting agent to achieve a desired pH (e.g. physiologic pH as discussed above), and the optimal amount of wetting agent to achieve a wetting effect.  Kasashima discloses throughout the document that the amount of ingredients contained therein is not particularly limited so long as the efficacy of the composition is not compromised.  Please refer to MPEP 2144.05(II)(A):   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical; and "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." 
With regard to instant claims 9 and 10, which require that the composition consist of the recited ingredients, as detailed in the rejection above, sodium phosphate monobasic and sodium phosphate dibasic can be used to achieve physiologic pH, .  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasashima et al. (US 2015/0031734; publication date: 01/29/2015) in view of Dave et al. (US 2013/0058930; publication date: 03/07/2013), Lewbart et al. (US 2009/0143349; publication date: 06/04/2009), and Suzuki et al. (US 8,772,315; issue date: 07/08/2014) as evidenced by Krupin et al. (US 4,853,375; issue date: 08/01/1989)  as applied to claims 1, 3, 7, 15, and 21 above, and further in view of Talley (US 2019/0083402; publication date: 03/21/2019).  

The relevant disclosures of Kasashima, Dave, Lewbart, Suzuki, and Krupin are set forth above.  
None of these references disclose a kit.
Talley discloses that vials, cartridges or syringes may be prefilled to store active agent and facilitate parenteral administration.
It would have been prima facie obvious to store Kasashima’s mirabegron composition for parenteral administration in a vial, cartridge, or syringe.  The skilled artisan would have been motivated to do so in order to facilitate parenteral delivery for .  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasashima et al. (US 2015/0031734; publication date: 01/29/2015) in view of Dave et al. (US 2013/0058930; publication date: 03/07/2013), Lewbart et al. (US 2009/0143349; publication date: 06/04/2009), and Suzuki et al. (US 8,772,315; issue date: 07/08/2014) as evidenced by Krupin et al. (US 4,853,375; issue date: 08/01/1989) as applied to claims 1, 3, 7, 15, and 21 above, and further in view of Peddy et al. (US 2014/0206729; publication date: 07/24/2014) and Vermeulen et al. (US 2009/0163519; publication date: 06/25/2009).  

The relevant disclosures of Kasashima, Dave, Lewbart, Suzuki, and Krupin are set forth above. 
With regard to instant claims 16, as noted in the rejection supra, Kasashima, Dave, Lewbart, Suzuki, and Krupin render obvious a sterile suspension for parenteral injection containing mirabegron, a pH adjusting agent to provide a pH falling within the scope of the claimed range in pH, the claimed wetting agent, the claimed suspending agent, a parenteral solvent, and having the osmolarity falling within the scope of the claimed range, and the examiner does not consider the amounts or ratios recited in the instant claims to patentably define over the cited prior art.    
Although Kasashima discloses that the composition can be a suspension, and thus discloses mirabegron particles, neither reference discloses the particle size of the mirabegron in suspension.
Peddy discloses that mirabegron may be formed into particles of size less than 50 microns by milling (0186-0187).

It would have been prima facie obvious to optimize the particle size of the mirabegron in embodiments Kasashima’s formulated as a suspension for parenteral delivery.  One having ordinary skill in the art would have been motivated to do so in order to provide any given mirabegron release profile from the composition, e.g. for sustained delivery to diminish number of doses taken and/or provide consistent mirabegron plasma concentration over time.  The skilled artisan would have had a reasonable expectation of success because this is a well-known method of controlling drug release profiles of pharmaceutical compositions.  
With regard to claim 17, as noted above, Kasashima’s composition is intended to provide modified release and diminish variability in bioavailability, and one having ordinary skill in the art would have the knowledge to optimize particle size as well as content of the other ingredients taught by Kasashima for controlled release (see page 6-8, which disclose water soluble and insoluble polymers that function as a base for modified release.  Therefore, the examiner considers it prima facie obvious to optimize mirabegron release kinetics and therefore does not consider the drug release profile required by instant claim 17 to patentably define over the prior art. 
With regard to claim 18 as noted in the rejections above, the examiner considers it obvious to test several concentrations of drug and pH adjusting agent to arrive at an optimal pharmaceutical effect and pH of the composition, respectively.  See MPEP 2144.05.  

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kasashima et al. (US 2015/0031734; publication date: 01/29/2015) in view of Dave et al. (US 2013/0058930; publication date: 03/07/2013), Lewbart et al. (US 2009/0143349; publication date: 06/04/2009), and Suzuki et al. (US 8,772,315; issue date: 07/08/2014) as evidenced by Krupin et al. (US 4,853,375; issue date: 08/01/1989), Peddy et al. (US 2014/0206729; publication date: 07/24/2014), and Vermeulen et al. (US 2009/0163519; publication date: 06/25/2009) as applied to claims 1, 3, 7, 15-18, and 21 above, and further in view of Richon et al. (US 2004/0072735; publication date: 04/15/2004).

The relevant disclosure of Kasashima, Dave, Lewbart, Suzuki, Krupin, Peddy, and Vermeulen are set forth above.  None of these references disclose the tonicity adjusting agents recited in claim 22.  
Richon discloses that both sodium chloride (i.e. saline) and dextrose were known for the purpose of adjusting tonicity of pharmacological solutions and suspensions (0226).  It would have been prima facie obvious to replace the sodium chloride in the normal saline for injection disposed by Suzuki with a dextrose solution because these substances were known to serve the same purpose as of the effective filing date of the instant invention.  See MPEP 2144.06.  
With regard to claims 23-25 as noted in the rejections above, the examiner considers it obvious to test several concentrations of drug and pH adjusting agent to arrive at an optimal pharmaceutical effect and pH of the composition, respectively.  See MPEP 2144.05.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kasashima et al. (US 2015/0031734; publication date: 01/29/2015) in view of Dave et al. (US 2013/0058930; publication date: 03/07/2013), Lewbart et al. (US 2009/0143349; publication date: 06/04/2009), and Suzuki et al. (US 8,772,315; issue date: 07/08/2014) as evidenced by Krupin et al. (US 4,853,375; issue date: 08/01/1989), Peddy et al. (US 2014/0206729; publication date: 07/24/2014), Vermeulen et al. (US 2009/0163519; publication date: 06/25/2009) and Richon et al. (US 2004/0072735; publication date: 04/15/2004) as applied to claims 1, 3, 7, 15-18, and 21-25 above, and further in view of Staver et al. (EP 3360866; publication date: 08/15/2018) and Irby et al. (Mol Pharm 2017 May 01; 14(5): 1325-1338). 

The relevant disclosure of Kasashima, Dave, Lewbart, Suzuki, Krupin, Peddy, and Vermeulen are set forth above.  Kasashima discloses an addition salt of mirabegron and an alkyl sulfate but is silent with regard to esterified mirabegron. 
Staver discloses an ester prodrug of mirabegron (page 5): 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R3 is an optionally substituted, saturated or unsaturated alkyl.  This embraces the specific alkyl group palmitate as required by claim 26.  
Irby discloses that palmitic acid esters are well known prodrugs (abstract, page 2 of printed pdf).  
Staver’s prodrug is designed with the intention of improving mirabegron’s oral bioavailability; however, one having ordinary skill in the art would have predicted that administering a mirabegron palmitate prodrug as described by Staver/Irby would also provide the therapeutic benefit as esterases in the body would cleave the ester moiety prima facie obvious because one having ordinary skill in the art would have recognized Staver’s mirabegron esters of formula (II) as providing pharmacologic benefit to a patient suffering from overactive bladder when formulated as a composition suitable for parenteral administration.  See MPEP 2144.07: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Moreover, Irby discloses that in general ester prodrugs provide the following advantages: improved oral bioavailability, improved targeting to the lymphatic system, enhanced tumor targeting, and reduced toxicity (abstract).  Thus, one having ordinary skill would have been motivated to form a palmitate ester of mirabegron in order to take advantage of the many benefits of this type of prodrug, e.g. to improve uptake in the lymphatic system and/or reduce toxicity.  One would have had a reasonable expectation of success because Staver discloses that esterification of mirabegron is possible.  

Response to Arguments
Applicant's arguments, as well as the declaration, both filed 12/23/2021 have been fully considered but they are not persuasive.

On pages 8, Applicant lists features not disclosed by Kasashima including long acting parenteral dosage forms of mirabegron in the form of a suspension suitable for injection.


On page 8, Applicant argues that Kasashima does not disclose the claimed pH range.  On page 8, Applicant argues that Kasashima does not disclose the specific excipients recited in the claims in the narrowly claimed ranges.  On page 9, Applicant argues that Kasashima does not disclose the claimed range in osmolarity.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 9, Applicant argues that Kasashima discloses acid addition salts of alkyl sulfuric acid and mirabegron.
Applicant is reminded that many of the claims are directed towards mirabegron or a pharmaceutically acceptable salt thereof and therefore read on the mirabegron salt disclosed by Kasashima; however, one having ordinary skill in the art would predict that prima facie obvious for all of the reasons detailed in the rejection above.  

On page 8, Applicant argues that Kasashima does not disclose the narrow range of mirabegron to suspending agent.  
As noted in the rejection above, it would merely be a matter of routine for one having ordinary skill in the art to test several amounts of suspending agent in order to provide the known effect of this category of substance of suspending the drug particles.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (see MPEP 2144.05(II)(A)).  Or in the instant case, to discover an optimal working range to achieve the effect of suspension.  

On page 9, Applicant argues that one must consider the problems solved by Kasashima, which are pharmacokinetics after food intake and bitterness of mirabegron.  Applicant argues further that these are not problems relevant to a parenteral composition of mirabegron.


On page 9, Applicant argues that Kasashima’s 0110 lists over twenty dosage forms. 
The examiner notes that Kasashima contemplates delivering mirabegron by conventional routes including the parenteral route, this is sufficient to establish a prima facie case of obviousness for this limitation.  The Examiner directs attention to Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations: that the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”  Furthermore, it is noted that Applicants do not identify any secondary consideration demonstrating criticality or anything unexpected about the combination of several well-known prior art pharmaceutical excipients.  

On page 9, Applicant argues that one of skill in the art would not seek to use a suspension in Dave because its objective is rapid injection of the methotrexate disodium solution.
The examiner does not suggest that one would have sought to use a suspension in Dave; Applicant’s statement mischaracterizes the rationale underlying the obviousness conclusion. In response to applicant's argument that a suspension would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Dave provides evidence that one having ordinary skill in the art would recognize that neutral, physiologic pH is appropriate for parenteral injection.  

On pages 10-11, Applicant argues that Dave’s examples are formulated to have a pH within the range of 8.2 to 8.5.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In the instant case, as stated above, Dave provides evidence that one having ordinary skill in the art would recognize that neutral pH is appropriate for parenteral injection.  

On page 11, Applicant argues that Kasashima does not disclose the limited grouping of specific excipients recited in claim 1.  Applicant cites certain features of Kasashima’s example compositions that are not relied upon in the rejection to establish the prima facie case of obviousness.  Applicant argues that Kasashima provides a classic laundry list of excipients and there is nothing in Kasashima to lead one having ordinary skill in the art to the specific ingredients recited in instant claim 1.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 prima facie obvious because parenteral suspensions of mirabegron have been contemplated in the prior art (e.g. Kasashima and Suzuki) and the claims list standard, well-known ingredients for formulating pharmaceutical suspensions for parenteral administration.  

On pages 11-12, Applicant states that the claimed excipients and their amounts are not routine to form the claimed long-acting suspension, citing the declaration by Dr. Tusharmouli Mukherjee filed 12/23/2021 as explaining that Kasashima does not provide sufficient guidance on the excipients and their amounts for one of ordinary skill to make the claimed formulation.  Applicant also points to the declaration as describing the lack of predictability in the art of controlled release pharmaceuticals, specifically describing Kasashima’s examples.  On page 13, Applicant points to the declaration as explaining that pharmaceutical dosage form development is complex and that simple disclosure of any category of excipients used for the development of tablet, capsule, or suspension forms is not necessarily used for the development of other dosage forms.  The contents of the declaration are summarized here as follows: On page 2 of the declaration, Declarant states that Kasashima does not provide parenteral administration except listing it by name in para 0110, but Kasashima also lists more than twenty types of dosage forms beyond parenteral.  Declarant argues that Kasashima provides little guidance on making the dosage forms that are not exemplified.  On pages 3 and 4, Declarant describes Kasashima’s examples and characterizes them as variable and not easily predictable.  On page 4, Declarant argues that Kasashima does not disclose how to make a sterile injectable parenteral, long-acting composition of mirabegron and that Kasashima 
Each of the arguments presented in the declaration are not persuasive for the following reasons:
Although Kasashima does not exemplify parenteral suspensions, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The examiner also notes that the standard for an obviousness conclusion under 35 USC 103 does not require a “guarantee of success”, only a reasonable expectation of success.  In the instant case, Applicant claims a combination of very well-known excipients and is using them for their well-established purposes in the art of parenteral suspensions.  One having ordinary skill in the art would have had a reasonable expectation of finding a working concentration to provide physiologic osmolarity with known tonicity adjusting agents, physiologic pH with known pH adjusting agents, and to generate a suspension with known suspending agents because this would either require a simple calculation in the case of achieving physiologic osmolarity and pH or simple testing of several concentrations in the case of wetting agents and suspending agents.  Although there is no particular reason to select the claimed ingredients, the claims are considered prima facie obvious because each claimed ingredient is well-known for the purpose for which it is used in the instant invention.  The examiner notes that formulations science is a complex art; however, one having ordinary skill in the art of formulations science is also an individual or collaborative team having above average education and intelligence.  Again, the Examiner directs attention to Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claims are considered prima facie obvious because parenteral suspensions of mirabegron have been contemplated in the prior art (e.g. Kasashima and Suzuki) and the claims list standard, well-known ingredients for formulating pharmaceutical suspensions for parenteral In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 12, Applicant argues that Kasashima states that the water soluble polymers can be used at a concentration of from 1 to 70 w/w % at 0073.  Applicant argues that such broad guidance is meaningless to one having ordinary skill in the art. on pages 12-13, Applicant argues further that Kasashima provides no guidance on the ratio of mirabegron to suspending agent. 
The examiner notes that Kasashima’s disclosure of water soluble polymers is not in the context of suspending agents and maintains the opinion that one having ordinary skill in the art would be able to easily determine the amount of suspending agent required to achieve a suspension of mirabegron particles by testing a few different concentrations until the mirabegron particles are sufficiently suspended in the vehicle.  The examiner considers determining the amount of a substance that provides a known effect (e.g. determining the amount of any known pharmaceutical suspending agent required to suspend known drug particles) to be among the most basic and simple experiments a formulations scientist would carry out routinely.  See MPEP 2144.05.  


This argument is addressed in the rejection above, specifically, claim 1 was amended to include the limitations on osmolarity of the composition and the Suzuki disclosure is now cited against claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 13, Applicant argues that Kasashima discloses acid addition salts of alkyl sulfuric acid and mirabegron.  
This argument has been addressed above.  

On page 13, Applicant argues that Kasashima and Dave are not directed to the same drug and thus are not properly combined under 35 USC 103.
The examiner respectfully disagrees with this characterization.  Both disclosures are in the pharmaceutical arts, particularly drug delivery, and therefore in the same field of endeavor and properly combined under 35 USC 103.  Dave is merely relied upon to establish that it was well-known at the effective filing date of the instant invention that a pH of 7.4 would be suitable and even preferrable for parenteral delivery. 


Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

On page 14, Applicant argues that there is no specific disclosure and/or teaching in Kasashinma to select the claimed pH range, particle size, osmolality and release profile.  On pages 14-15, Applicant argues that one would have to perform “n” number of experiments with no guarantee of success.  Applicant argues further that Kasashima provides almost no guidance on how to prepare such a dosage form other than a solid oral dosage form or liquid suspension.  (The examiner notes that the instant invention, as claimed, is also a suspension and Kasashima’s teachings regarding suspensions in general are relevant to the instant invention.)  Applicant argues that long-acting injection dosage forms are not as simple as conventional oral dosage forms but instead typically involve a significant amount of experimentation to develop.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner also notes that the standard for an obviousness conclusion under 35 USC 103 does not require a “guarantee of success”, only a reasonable expectation of success.  In the instant case, Applicant claims known excipients and is using them for prima facie obvious because each claimed ingredient is very well-known for the purpose for which it is used in the instant invention.  The examiner notes that formulations science is a complex art; however, one having ordinary skill in the art of formulations science is also an individual or collaborative team having above average education and intelligence.  Again, the Examiner directs attention to Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations: that the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”  Finally, although formulating a long-acting suspension of mirabegron may involve a significant amount of experimentation, the experiments required to find working amounts of pH adjusting agent, tonicity adjusting agent, and suspending agent to generate a suspension having physiologic pH and osmolality are routine in the art of pharmaceutical formulations, and not inventive within the meaning of 35 USC 103, absent unexpected results.  The examiner again notes that simple calculations may be used to determine the amount of pH adjusting agent and tonicity adjusting agents to provide a physiologic solution, thus, no particular experimentation is necessary to optimize these parameters.  

On page 15, Applicant argues that mirabegron was approved in the United States in 2012, but to date there only solid oral dosage forms available.  
The argument that a long-acting parenteral suspension of mirabegron does not exist in the prior art is not persuasive because such is not the test of non-obviousness under 35 USC 103.

On page 15, Applicant points out that claim 22 does not include sodium chloride.
This argument has been addressed in the rejection above.  The claimed tonicity adjusting agents are routine in the art of pharmaceutical suspensions for injection.  

On pages 15-16, Applicant argues that the claimed doses of mirabegron are not disclosed in the prior art.
As noted in the rejection above, it would be prima facie obvious to optimize the quantity of mirabegron to achieve its pharmacological effect.  

On page 16, Applicant argues that Staver would not have motived one of ordinary skill in the art to modify Kasashima and that Staver is only directed to oral formulations of mirabegron.  Applicant argues further that in view of Kasashima and Staver, one having ordinary skill in the art would have been motivated to develop an oral dosage form.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would have predicted that mirabegron fatty acid esters would provide pharmacological effect, therefore claims 2 and 26 fail to patentably define over the prior art, noting also the new grounds of rejection set forth above for claim 26 specifically. 
On page 17, Applicant argues that Suzuki discloses almost all possible dosage forms and excipients available and fails to disclose and exemplify any long-acting injection dosage form.
This argument is not persuasive for the same reasons as set forth above. 

On page 17, Applicant argues that Krupin is directed to topical formulations of tetracycline.
This is not persuasive because Krupin is cited as an evidentiary reference showing that the ion concentration of normal saline falls within the scope of the osmolality required by the instant claims. 

On page 18, Applicant argues that none of Liau, McShea, Kraft, Michaelson, and Lewbart are related to mirabegron.


On page 19, Applicant argues that Peddy is not directed towards long acting dosage forms and Vermeulen is directed towards a long acting dosage form of paliperidone.  
Each disclosure is in the field of pharmaceutical sciences and is therefore properly combined under 35 USC 103. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7, 15, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 17/396,638 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims.
Inter alia, the claims of the ‘638 application embrace a liquid pharmaceutical composition suitable for parenteral administration comprising mirabegron, one or more pH adjusting agents, and one or more parenteral solvents.  The composition may comprise a suspending agent.  The range of the pH is from about 3.0 to about 7.0, which overlaps with the range recited in instant claim 1 (see MPEP 2144.05).  With regard to the limitation of instant claim 1 requiring the composition to be long-acting, the examiner notes that the term long-acting is defined in the specification at 0025 as a pharmaceutical injection formulation that provides prolonged, sustained or extended-release of the mirabegron to the systemic circulation of a subject or local sites of action in a subject.  As this definition does not impose any specific requirement on drug release profile, the examiner considers the term “long-acting” not to impose any patentable distinction from the composition embraced by the ‘638 application.                              
With regard to claim 1, the composition may contain wetting agents and the wetting agent may be polysorbate 80 (i.e. a non-ionic surfactant).
With regard to claim 1, the pH adjusting agent may be inorganic acids, organic acids, inorganic bases, and organic bases, borate buffers, acetate buffers, tartrate buffers, lactate buffers, citrate buffers, phosphate buffers, citric acid/phosphate buffers, carbonate/carbonic acid buffers, succinate/succinic acid buffers, ammonium buffers.
With regard to claims 1 and 7, the solvent may be isopropanol, dimethyl sulfoxide, dimethylformamide, dimethylacetamide, glycerol, and/or water.
With regard to claim 1, the claims of the ‘638 application may contain tonicity adjusting agents and have an osmolality of from 100 to 400 mOsm/kg.  The examiner prima facie obvious to arrive at a composition having an amount of tonicity adjusting agent to reach the target osmolality.  See MPEP 2144.05
With regard to claim 1, the composition may have an osmolality from about 100 to about 400 mOsm/kg.  
With regard to claim 1, the examiner considers it merely a matter of routine to optimize the amounts of each ingredient to obtain a specific pH (see claim 13 of the ‘638 application, which limits the pH to from 3.0 to 7.0) and effective dose of mirabegron properly suspended in the solvent, etc.  Analogously, it would be a matter of routine for one having ordinary skill in the art to optimize the relative contents of mirabegron to suspending agent in order to provide the proper amount of suspension to the mirabegron particles.  Please refer to MPEP 2144.05(II)(A):   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical; and "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." 
With regard to instant claims 3 and 15, the composition may contain a preservative.
With regard to instant claim 21, the term “preservative” recited in the claims of the ‘638 application embraces for example: methylparaben and/or propylparaben), benzalkonium chloride (see page 23 of the ‘638 specification).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 17/396,638 (reference application) as applied to claims  1, 3 7, 15, and 21 above and further in view of Staver et al. (EP 3360866; publication date: 08/15/2018). 

The relevant limitations of the ‘638 claims set forth above.  The claims of the ‘638 application are silent with respect to esters of mirabegron.  
Staver discloses an ester prodrug of mirabegron (page 5): 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R3 is an optionally substituted, saturated or unsaturated alkyl.  This embraces the specific alkyl groups recited in instant claim 2.  
One having ordinary skill in the art would have predicted that administering a mirabegron prodrug as described by Staver would provide a therapeutic benefit as esterases in the body would cleave the ester moiety R3 from the mirabegron core structure whether the agent was delivered orally or parenterally.  Therefore, instant claim 2 is considered prima facie obvious because one having ordinary skill in the art would have recognized Staver’s mirabegron esters of formula (II) as providing prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 17/396,638 (reference application) as applied to claims  1, 3, 7, 15, and 21 above and further in view of in view of Liau (US 2002/0001586; publication date: 01/03/2002), McShea et al. (US 2006/0015264; publication date: 01/19/2006), Kraft et al. (WO 2018/063963; publication date: 04/05/2018), Michaelson (US 2003/0148404; publication date: 08/07/2003) and Lewbart et al. (US 2009/0143349; publication date: 06/04/2009).  

The relevant limitations of the ‘638 claims are set forth above.  
As noted above, the composition embraced by the ‘638 claims may include pH adjusting agents including phosphate buffers, a suspending agent, a wetting agent, specifically, polysorbate 80, and be formulated for parenteral delivery.
The claims of the ‘638 application are silent with respect to the specific phosphate buffers or water for injection as required by instant claims 8-10.  
Liau discloses that phosphate buffered saline is a suitable vehicle for parenteral administration drugs (0032) and McShea teaches that water for injection is a suitable vehicle for parenteral delivery (0121).  Kraft discloses that phosphate buffered saline has a physiologic concentration of sodium chloride and potassium chloride and provides 
It would have been prima facie obvious to use PBS as the vehicle for the ‘638 application’s composition for parenteral delivery because one having ordinary skill in the art would recognize it as suitable for this purpose.  
It would have been prima facie obvious to use sodium phosphate monobasic and sodium phosphate dibasic, rather than the potassium phosphate monobasic disclosed by Kraft, to achieve the target physiologic pH for parenteral delivery because one having ordinary skill in the art would have recognized these substances as suitable phosphate buffers for this purpose (see MPEP 2144.07).  
It would have been prima facie obvious to use water for injection for the solvent to form the PBS.  The skilled artisan would have been motivated to do so because water for injection would be safe for parenteral delivery into the body and would have had reasonable expectation of success because PBS is an aqueous solution so any water could be used as the solvent.   
None of the prior art disclosures cited above nor the claims of the ‘638 application disclose employing carboxymethylcellulose as the suspending agent.  
Lewbart discloses that sodium carboxymethylcellulose (CMC) was known to act as a suspending agent for parenteral pharmaceutics (0042).  
prima facie obvious to use sodium CMC as the suspending agent in the ‘638 application because this substance was known to serve this purpose as of the filing date of the instant invention (see MPEP 2144.07).  
With regard to the amount of each agent required by instant claims 8 and 9, the examiner considers it a matter of routine for one having ordinary skill in the art to determine the optimal amount of mirabegron to achieve the desired pharmacological effect, the optimal amount of suspending agent to achieve sufficient suspension of the particles, the optimal amount of pH adjusting agent to achieve a desired pH (e.g. physiologic pH as discussed above), and the optimal amount of wetting agent to achieve a wetting effect.  Please refer to MPEP 2144.05(II)(A):   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical; and "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." 
With regard to instant claims 9 and 10, which require that the composition consist of the recited ingredients, as detailed in the rejection above, sodium phosphate monobasic and sodium phosphate dibasic can be used to achieve physiologic pH, polysorbate 80 is a suitable wetting agent for the composition embraced by the ‘638 application, CMC was known to act as a suspending agent for delivery of parenteral suspensions, and water for injection was also known to be suitable for parenteral delivery of pharmaceutical compositions.  Thus one having ordinary skill in the art would predict that a composition containing sodium phosphate monobasic, sodium phosphate 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 17/396,638 (reference application) as applied to claims 1, 3, 7, 15, and 21 above and further in view of and further in view of Talley (US 2019/0083402; publication date: 03/21/2019).  

The relevant limitations of the ‘638 application are set forth above.  
The ‘638 application does not claim a kit.
Talley discloses that vials, cartridges or syringes may be prefilled to store active agent and facilitate parenteral administration.
It would have been prima facie obvious to store the mirabegron composition for parenteral administration embraced by the ‘638 application in a vial, cartridge, or syringe.  The skilled artisan would have been motivated to do so in order to facilitate parenteral delivery for the end user of the product, and had reasonable expectation of success because this is routine practice in the pharmaceutical arts.  

Claims 16-18 and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 17/396,638 (reference application) as applied to claims  1, 3, 7, 15, and 21 above and further in view of Peddy et al. (US 2014/0206729; publication date: 07/24/2014) and Vermeulen et al. (US 2009/0163519; publication date: 06/25/2009).  

The relevant limitations of the ‘638 application set forth above. 
As noted in the rejection supra, the claims of the ‘638 application render obvious a composition containing mirabegron, a pH adjusting agent, a wetting agent, a suspending agent, a tonicity adjusting agent selected from the group consisting of, sodium acetate, sodium chloride, dextrose, sodium lactate, calcium chloride, sodium bicarbonate, and potassium chloride, parenteral solvent, and having pH falling within the range required by the instant claims; however, particle size of the mirabegron is not limited.
Peddy discloses that mirabegron may be formed into particles of size less than 50 microns by milling (0186-0187).
Vermeulen, in the analogous art of pharmaceuticals for long-acting injection, discloses that particle size governs rate of dissolution of active agents (0099).  
It would have been prima facie obvious to optimize the particle size of the mirabegron in the ‘638 composition for parenteral delivery.  One having ordinary skill in the art would have been motivated to do so in order to provide any given mirabegron release profile from the composition, e.g. for sustained delivery to diminish number of doses taken and/or provide consistent mirabegron plasma concentration over time.  The skilled artisan would have had a reasonable expectation of success because this is a well-known method of controlling drug release profiles of pharmaceutical compositions.  
With regard to claim 17, one having ordinary skill in the art would have the knowledge to optimize particle size for controlled release, therefore, the examiner prima facie obvious to optimize mirabegron release kinetics and therefore does not consider the drug release profile required by instant claim 17 to patentably define over the copending application. 
With regard to claims 18 and 23-25, as noted in the rejections above, the examiner considers it obvious to test several concentrations of drug and pH adjusting agent to arrive at an optimal pharmaceutical effect and pH of the composition, respectively.  See MPEP 2144.05.  

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of copending Application No. 17/396,638 (reference application), Peddy et al. (US 2014/0206729; publication date: 07/24/2014), and Vermeulen et al. (US 2009/0163519; publication date: 06/25/2009) as applied to claims 1, 3, 7, 15-18 and 21-25 above, and further in view of Staver et al. (EP 3360866; publication date: 08/15/2018) and Irby et al. (Mol Pharm 2017 May 01; 14(5): 1325-1338). 

The limitations of the ‘638 application and the relevant disclosure of Peddy, and Vermeulen are set forth above. 
Staver discloses an ester prodrug of mirabegron (page 5): 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R3 is an optionally substituted, saturated or unsaturated alkyl.  This embraces the specific alkyl group palmitate as required by claim 26.  
Irby discloses that palmitic acid esters are well known prodrugs (abstract, page 2 of printed pdf).  
Staver’s prodrug is designed with the intention of improving mirabegron’s oral bioavailability; however, one having ordinary skill in the art would have predicted that administering a mirabegron palmitate prodrug as described by Staver/Irby would also provide the therapeutic benefit as esterases in the body would cleave the ester moiety R3 from the mirabegron core structure whether the agent was delivered orally or parenterally.  Therefore, instant claim 26 is considered prima facie obvious because one having ordinary skill in the art would have recognized Staver’s mirabegron esters of formula (II) as providing pharmacologic benefit to a patient suffering from overactive bladder when formulated as a composition suitable for parenteral administration.  See MPEP 2144.07: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Moreover, Irby discloses that in general ester prodrugs provide the following advantages: improved oral 

Response to Arguments
Applicant’s comment on page 20 of the remarks filed 12/23/2021 that the double patenting rejections are pending and the claims still subject to amendment and that Applicant will address the rejections upon indication that the claims are allowable over the art of record is noted.  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617